t c no united_states tax_court mattie marie mason petitioner v commissioner of internal revenue respondent docket no filed date p is majority owner and principal officer of c which failed to pay employment_taxes r mailed a notice of intent to assess sec_6672 i r c trust fund penalties to p at p’s last_known_address p did not receive r’s notice and the penalties were assessed r notified p of the intent to file a notice_of_federal_tax_lien with respect to the penalties p administratively appealed and also filed a request to abate the penalties after administrative review of r’s decision to file a lien r determined to proceed with the lien filing p’s abatement request was also denied p appealed both decisions to r’s appeals_office during the hearing an appeals officer simultaneously considered r’s intent to file a lien and denial of p’s abatement request the appeals officer determined that p was not entitled to contest the penalties as part of the hearing as it related to the lien filing during the same hearing the appeals officer did consider the merits of the penalties as it related to review of p’s abatement request the questions presented are whether pursuant to sec_6330 i r c a taxpayer has otherwise had an opportunity to dispute a sec_6672 i r c penalty and therefore is precluded from challenging the merits of that penalty at a collection_due_process_hearing where the taxpayer never received a notice of intent to assess the penalty whether at any juncture during the administrative proceedings p otherwise had an opportunity to dispute the sec_6672 i r c penalties thereby precluding p from challenging the merits of the penalties at p’s collection_due_process_hearing and if not whether p’s underlying liabilities are before the court for de novo review whether for purposes of sec_6672 i r c the validity of r’s notice of intent to assess trust fund recovery penalties depends upon a taxpayer’s receipt of that notice whether p is liable for sec_6672 i r c penalties because p is a responsible_person who willfully failed to pay over c’s employment_taxes and whether r’s decision to uphold the lien filing was an abuse_of_discretion held a taxpayer must receive a sec_6672 i r c notice of intent to assess a_trust fund recovery penalty to have otherwise had an opportunity to dispute that tax_liability under sec_6330 i r c p did not receive r’s notice of intent to assess sec_6672 i r c penalties and did not otherwise have an opportunity to dispute the underlying tax_liability held further p did not otherwise have an opportunity to dispute p’s underlying tax_liability at any time during the administrative proceedings held further p raised p’s liability for the sec_6672 i r c penalties at p’s collection_due_process_hearing p’s liability for the trust fund recovery penalties is therefore before this court for de novo review held further a notice of intent to assess sec_6672 i r c penalties is valid for purposes of assessing the penalties even where a taxpayer does not receive the notice consequently even though p did not receive r’s notice r validly assessed trust fund penalties held further p is a responsible_person who willfully failed to pay over c’s withholding taxes and p is liable for the trust fund penalties held further r’s decision to uphold the lien filing was not an abuse_of_discretion mattie marie mason pro_se susan k greene for respondent opinion gerber judge this case arises from a petition for judicial review filed in response to a notice_of_determination concerning collection actions s under sec_6320 and or notice_of_determination issued to petitioner mattie marie mason the overall question is whether respondent may proceed with the collection action the answer depends upon whether petitioner is liable for trust fund penalties assessed against her as a responsible_person for failure to collect and pay over withholding taxes of new life perinatal health care services inc 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure new life for tax periods ended date march june and date and date background3 petitioner resided in texas at the time her petition was filed she earned a bachelor of science degree in nursing in and thereupon commenced a 30-year career as a registered nurse the focus of that career has been on providing services to pregnant and parenting women especially teenagers in petitioner incorporated new life under the laws of the state of texas corporate shares of new life have at all relevant times been held percent by petitioner and percent by her husband phillip mason mr mason petitioner served as president and treasurer of new life while mr mason served as vice president and secretary new life elected to be treated as an s_corporation for federal tax purposes new life was licensed in the state of texas as a home health agency through new life petitioner engaged in her primary 2the notice_of_determination reflects zero liability for the period ended date petitioner paid the liability for this period and she now seeks a refund we do not have jurisdiction to review that period see 126_tc_1 3the parties’ stipulation of facts and the attached exhibits are incorporated herein by this reference 4at the time this case was petitioned petitioner had elected the small_tax_case procedures before the commencement of the trial with the agreement of the parties the court removed this case from small_tax_case status business activities of providing services to pregnant and parenting women especially teenagers new life’s mission included among other things home health care services case management services for public and private third-party entities health care education and consulting services and programs eg programs aimed at prevention of pregnancy school dropout and illicit drug use among at-risk youth case management programs accounted for the majority of new life’s business and revenues in conducting that portion of the business new life would enter into contracts with entities such as school districts or hospitals to administer the provision of services to targeted high-risk groups new life in turn would hire independent contractors with backgrounds as registered nurses or social workers to serve as case managers providing care services to the particular patients or clients referred through the entities because the clients were principally high- risk pregnant and parenting women especially teenagers much of the revenue earned by new life for their care was obtained through the medicaid programs of the texas department of health as new life grew throughout the 1990s petitioner assembled an administrative staff of approximately seven employees to manage the business and perform clerical support functions petitioner used a team management approach in conducting new life’s day-to-day operations she delegated substantial_authority to staff members so that they could independently handle their administrative portion of new life’s operation key members of that team during the late 1990s to early 2000s included petitioner walterene reed ms reed shelly morton ms morton and mabel hatton ms hatton petitioner served as administrator overseeing management and was responsible for hiring and firing staff and establishing and maintaining business contracts ms reed was employed as new life’s office manager to oversee the activities of case managers the referrals of patients clients and the billing process ms morton was a billing specialist responsible for handling medicaid claims ms hatton served as new life’s internal accountant petitioner delegated to her full authority for the financial tax and accounting matters of the business including oversight of accounts_payable and receivable payment of bills and compensation bank_deposits and preparation and filing of federal employment_tax returns although petitioner and mr mason were the sole signatories on new life’s corporate bank account it was petitioner’s practice to sign blank checks for ms hatton to complete and use in performing her duties petitioner likewise relied on ms hatton’s expertise in handling financial affairs and she signed employment_tax returns prepared by ms hatton relying completely on ms hatton’s expertise by late and early the business of new life reached its apex with approximately big_number clients and case managers the corporation income approached dollar_figure million during spring new life began to experience internal and external problems in particular new life experienced difficulties with respect to the management staff the independent contractors serving as case managers and the receipt of payments from government agencies and from other programs during date ms reed became unable to continue working for new life because of a serious illness that resulted in her death before the end of the year a replacement for ms reed was hired but proved to be incapable of handling the office manager’s duties in addition other departures of administrative staff exacerbated new life’s problems the loss of ms reed left a significant gap in the operations of new life and led to problems with among other things billing processes mounting unbilled or incorrectly billed claims in many instances foreclosed expected payments from government programs particularly medicaid compounding these problems some of the case managers began to use new life’s client base to start their own businesses effectively taking new life’s clients and corresponding ability to generate revenue during this period petitioner was consumed with efforts to save the business ie handling duties formerly covered by ms reed and personally serving clients on account of the reduced number of case managers ms hatton continued to be responsible for accounting and financial matters paying creditors to the extent funds allowed and filing federal employment_tax returns without remitting payment the failure to pay employment_taxes began with the tax_return for the quarter ending date and continued into the first three quarters of and again for the quarter ended date it was not until date that petitioner became aware that new life’s federal employment_taxes were not being paid on date the collection of new life’s delinquent taxes was assigned to revenue_officer elvina davis ro davis of the internal_revenue_service irs ro davis first contacted new life by leaving a telephone message on date on date ro davis reached ms hatton and told her that she would need to obtain a power_of_attorney from petitioner in order for ro davis to deal directly with ms hatton near the end of august ro davis received the power_of_attorney and began initial conversations with ms hatton it was not until november of that petitioner engaged in personal interaction with ro davis she also completed and provided ro davis with a form_4180 report of interview with individual relative to trust fund recovery penalty or personal liability for excise_tax signed and dated date form_4180 contained details of petitioner’s relationship to and oversight of new life throughout the fall of and during investigation and collection activities continued in the form of conversations meetings requests for records lien filing etc on date ro davis advised petitioner about options to settle new life’s debt and the potential for assessment of trust fund penalties against petitioner personally during date the state of texas instituted massive changes to the case management program and concomitant medicaid payment processes which caused a substantial reduction of new life’s revenue stream in response petitioner laid off the new life administrative staff and worked with volunteers to keep the business afloat and restructure for the new environment in addition to those reductions petitioner returned to work as a nurse in a local hospital to generate funds on date petitioner submitted an offer-in- compromise for new life’s employment_tax liabilities that offer however could not be processed because new life was not in compliance with return filing and payment obligations at that time ro davis contacted petitioner on that date to so inform her and the two discussed how to proceed ro davis calculated an arrangement under which new life could pay dollar_figure per month through an installment_agreement until an offer-in-compromise could be processed to which petitioner agreed in addition ro davis advised petitioner that if she signed a waiver extending the period of limitations for assessment of trust fund penalties made timely payments under the installment_agreement filed timely federal tax returns and made timely tax deposits then the irs would forbear from assessing trust fund penalties against petitioner early in date an installment_agreement was approved for the liabilities of new life that provided for payments of dollar_figure on the 28th of each month the installment_agreement was assigned to revenue_officer avis smith ro smith a case processor who monitors accounts and payments for respondent petitioner made installment payments under the agreement on date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure and date dollar_figure after which payments ceased payments made under the agreement were personally delivered by petitioner to respondent’s office throughout the entire period petitioner on repeated occasions communicated with ro smith and or ro davis regarding financial problems and difficulty in making payments petitioner also raised the possibility of decreasing the monthly payment to dollar_figure but she did not formally pursue a reduction opting instead to proceed with preparation of a second offer-in-compromise on date petitioner submitted the second offer-in- compromise however like the first offer the second was not processed because an employment_tax return for new life had not been filed petitioner however continued her effort to perfect an offer sometime during date the installment_agreement was deemed in default on account of missed payments on date petitioner contacted ro smith in an attempt to perfect an offer-in-compromise during that conversation although petitioner was advised of the installment_agreement default she did not fully comprehend what was being explained accordingly the default was again explained to petitioner when she spoke to respondent’s personnel in june new life did not receive formal written notification of the default apparently because of confusion regarding a change_of the corporation’s address after the date conversation with ro smith new life’s case was transferred to ro davis on account of the default but petitioner did not learn of the case transfer until some time later sometime during date petitioner’s frustrations in her attempts to deal with various irs personnel led her to contact the taxpayer_advocate_service thereby adding an additional layer of complexity to petitioner’s involvement and communications with respondent on date petitioner hand-delivered a third offer- in-compromise of new life’s tax debt along with a dollar_figure filing fee to ro davis ro davis forwarded the offer materials first to her manager for approval and then on date to the irs service_center in memphis tennessee responsible for processing offers thereafter the offer materials were returned to petitioner absent the dollar_figure cashier’s check with a form letter dated date advising without further explanation that the offer is closed the return of the offer-in-compromise was caused by an error on the part of the irs when it misapplied the dollar_figure filing fee to payment of outstanding new life liabilities petitioner at that juncture began to make inquiries regarding what had transpired with regard to the offer and on date she faxed a copy of the dollar_figure cashier’s check to the memphis service_center it was not until date that new life finally received respondent’s written notification concerning the earlier return of the date offer-in-compromise a brief form letter advised that a form 433-a collection information statement for wage earners and self-employed individuals had not been included and that the dollar_figure application fee had not been paid meanwhile in early date a determination was made by the irs to commence proceedings against petitioner personally with respect to new life’s employment_tax liabilities ro davis prepared a letter trust funds recovery penalty letter proposing assessment of sec_6672 trust fund penalties against petitioner as a person required to collect account for and pay over withheld taxes of the business for the unpaid liabilities that letter further informed petitioner that if she did not agree she could contact the individual identified therein ro davis within days of the date of the letter or could submit a written appeal within days the letter was mailed on date hand- addressed to petitioner at what was then her address of record although a certified mail label and return receipt were affixed to the envelope postage was placed thereon with a private postage meter and the letter was posted without being presented to a u s postal service usps employee as a result no usps postmark was date-stamped on the envelope nor was the item number on the certified label entered into the usps certified mail tracking system notations made on the envelope by the usps indicate that delivery was attempted and notice was left for petitioner on date that a second notice was left on date and that the document was returned to the irs marked unclaimed on date the unopened envelope return receipt still attached was received by the irs on date petitioner did not receive the letter or notification of its attempted delivery on date trust fund penalties were assessed against petitioner for the trust fund portion of new life’s outstanding employment_tax liabilities and notices of balance due were issued to her petitioner surprised by the turn of events began to investigate by contacting various individuals at the irs her inquiries also led to internal inquiries by several of respondent’s offices it was discovered that the dollar_figure filing fee petitioner submitted with the date offer-in- compromise had been misapplied as a payment toward new life’s taxes for the period ended date a meeting was held on date among inter alia petitioner ro davis and ro davis’s supervisor the participants discussed the mailing of the letter and assessment of the trust fund penalties petitioner’s desire to appeal the assessments and the procedures for such an appeal and for the continued pursuit of an offer-in-compromise shortly thereafter ro davis faxed to petitioner a copy of the envelope in which the letter had been returned to the irs petitioner took that information to the post office and spoke to usps employees in an attempt to track the item as a certified letter such efforts however were unsuccessful on account of the mailing procedures that had been used by respondent’s personnel during the period march to date in addition to continuing work to perfect an offer-in-compromise petitioner submitted various forms and letters in an attempt to forestall the filing of a federal_tax_lien against her to address the assessment of the trust fund penalties petitioner needed to file a form_843 claim_for_refund and request for abatement disputing that she was a responsible_person within the meaning of the employment_tax statutes her early attempts to file could not be processed for example in march she sent a letter of appeal to ro davis rather than submitting a form_843 later her initial form_843 submitted in april and assigned to revenue_officer advisor ken mcneil roa mcneil in the irs technical services advisory was returned to petitioner for failure to submit the requisite payment therewith of the amount of tax attributable to one individual for each tax period included in the claim ie dollar_figure meanwhile on date petitioner was given notice that the irs was proposing and preparing to file liens against her for the assessed trust fund tax penalties petitioner was also advised that in order to dispute that proposal she needed to file with the irs a form_9423 collection appeal request on date petitioner submitted a form_9423 thereby initiating her participation in the irs collection appeal program cap for prefiling challenge of the lien proposal the cap appeal was assigned to settlement officer liana white so white of the irs office of appeals so white held a face-to-face conference with petitioner on date during that conference and followup telephone calls petitioner alleged that she had never received the letter proposing assessment of the trust fund penalties and she argued that if the installment_agreement for new life had been renegotiated to an affordable amount then assessment of the penalties would not have been necessary and no filing of a notice of lien would be needed so white explained the distinction between the corporate and individual proceedings and that the trust fund penalties can be assessed and liens filed regardless of whether the underlying corporation is under an installment_agreement so white also communicated with roa mcneil regarding the form_843 abatement request and its rejection for lack of payment and further explained those issues and the steps to perfect the form_843 claim to petitioner so white concluded the cap process by means of a closing letter dated date because petitioner’s form_843 could not be processed at that time so white sustained the proposed lien filing but recommended that the filing be delayed until petitioner had been afforded an opportunity to perfect a form_843 and then if perfected until a decision on the claim including any attendant appeals was made by the irs because she was considering only petitioner’s challenge to the proposed lien filing so white was willing to postpone her recommendations pending the outcome of roa mcneil’s investigation into petitioner’s liability for the trust fund penalties petitioner was given until date to perfect the claim_for_abatement of the penalties by providing roa mcneil with a proper form_843 accompanied by a payment if that was not done the closing letter directed that the irs compliance function would file the notice of tax_lien upon closure of the cap process with the issuance of the date letter petitioner’s case was returned to ro davis for monitoring and the letter advised that petitioner should contact ro davis with any questions in late date petitioner telephoned roa mcneil concerning financial hardship she was encountering in securing payment to perfect her form_843 claim she indicated that she could remit payment by date roa mcneil responded that petitioner could resubmit the form_843 abatement request with payment at any time and that there existed no deadline for submission of such a claim petitioner believed that roa mcneil spoke for respondent’s organization and that the cap recommendations would be extended as well even though roa mcneil advised she should also speak with other of respondent’s employees because she believed that respondent coordinated all activities concerning new life’s and her trust fund tax_liabilities petitioner did contact so white who because the cap matter had been closed informed petitioner that she needed to speak to ro davis petitioner in her confusion over who had authority over her case did not do so on date ro davis inquired of roa mcneil whether petitioner had submitted a perfected form_843 claim roa mcneil answered in the negative on date ro davis acting on the cap recommendations and without further inquiry of petitioner prepared and filed notices of federal_tax_lien against petitioner for the unpaid trust fund penalties also on that date petitioner called roa mcneil again and told him that she was sending the completed form_843 and payment that claim and payment were received by the irs on date and handled by roa mcneil after receiving petitioner’s form_843 abatement request roa mcneil reviewed it along with information petitioner supplied when she completed the form_4180 new life’s employment_tax returns for the periods at issue and canceled checks she had signed on behalf of new life on date roa mcneil issued his decision on petitioner’s claim and disallowed petitioner’s request for abatement of the trust fund penalties he also informed her of her right to appeal his determination with the irs office of appeals or file suit in either a u s district_court or the u s court of federal claims while petitioner’s form_843 abatement request was being reviewed and ultimately denied by roa mcneil the irs on date mailed petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 informing her that notices of federal tax_liens were filed for the unpaid trust fund penalties assessed against her for the tax periods ended september and date march june and date and date the letter informed petitioner of her right to appeal the lien filing by submitting a form request for a collection_due_process_hearing on date respondent received petitioner’s completed form disputing the lien filing her collection_due_process cdp lien appeal was assigned to settlement officer bart a hill so hill in the irs office of appeals on date respondent received a letter from petitioner stating she did not agree with roa mcneil’s decision to disallow her form_843 abatement request for the trust fund penalties and requesting review by irs office of appeals her trust fund penalty abatement appeal was also assigned to so hill in a letter dated date petitioner was instructed that at her cdp hearing she could raise collection alternatives challenge the appropriateness of the lien filing challenge the underlying tax_liability if she had not otherwise had a prior opportunity to do so and raise spousal defenses she was also informed in that letter that so hill was responsible for considering her appeal of her denied form_843 abatement request after filing her appeals requests on date petitioner filed an amended offer-in-compromise on behalf of new life for its unpaid employment_tax liabilities the corporation offered to pay dollar_figure at a rate of dollar_figure a month over months which was the period remaining by statute for the irs to collect on or around date the irs accepted new life’s date offer-in-compromise however respondent also informed petitioner that she was still personally responsible for the trust fund penalties that had been assessed against her on date so hill held a telephone conference with petitioner to discuss the appeal of the lien filing so hill notified her that she was not permitted to discuss her liability for the trust fund penalties at her cdp hearing however during the cdp conference petitioner asserted that the trust fund penalty assessment was invalid she raised other concerns pertaining to the lien filing with so hill specifically that she had reached an agreement with roa mcneil to extend the time for perfecting her form_843 and more generally that the irs did not follow proper procedures when it failed to send new life a formal default letter and when it improperly returned new life’s date offer-in-compromise finally she made a general claim that the notice_of_federal_tax_lien for the trust fund penalties should be released at the same time so hill also held concurrent with petitioner’s cdp hearing a conference with petitioner to discuss her form_843 abatement request appeal during the conference so hill considered the validity of petitioner’s liability for the assessed trust fund penalties his consideration consisted of a full review of her status as a responsible_person who willfully failed to pay over employment_taxes on date so hill issued his determination sustaining the denial of petitioner’s form_843 abatement request for trust fund penalties he based his determination upon a finding that petitioner was a responsible_person who willfully failed to pay over trust_fund_taxes on date so hill issued his determination in which the filing of the federal tax_liens for the trust fund penalties was sustained finding that petitioner had had a prior opportunity to dispute her underlying liability for the trust fund penalties so hill declined to consider petitioner’s underlying liability as part of that determination his finding that she had had a prior opportunity to dispute the liability was based on the irs’s attempted delivery of the letter and his consideration of her form_843 appeal he also determined through discussions with so white and roa mcneil that neither had granted petitioner an extension of the date deadline to perfect her form_843 abatement request in that regard petitioner provided so hill with permission to conduct ex_parte communications with roa mcneil and so white so hill did not consider petitioner’s concerns with the irs’s mishandling of new life’s offer-in-compromise or respondent’s failure to provide formal notice when new life defaulted on its installment_agreement citing his lack of jurisdiction over matters pertaining to the corporation instead he noted that after accepting a long-term payment offer from the corporation it was appropriate for respondent to file trust fund recovery penalty liens because respondent needed to protect the government’s interest in the taxpayer’s assets in case the corporate offer defaults so hill also considered whether any reason existed to release the lien but found no reason to do so and recommended against release finally so hill noted that petitioner had neither supplied him with a collection information statement nor proposed any collection alternatives for her trust fund penalties he reviewed the procedures followed to file the notice of lien and concluded they were proper he determined that the notice of lien filing balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern the action is no more intrusive than necessary in response to the notice_of_determination petitioner timely filed a petition with this court challenging the decision to sustain the notice of tax_lien_filing and the denial of her refund claim discussion5 petitioner’s corporation incurred an employment_tax liability petitioner an educated and intelligent person had great difficulty navigating the administrative process to arrange for payment while she was in the process of dealing with the corporate liability an assessment was made against her for trust fund tax notices of lien were filed with respect to the trust fund assessment though she argues an agreement to delay had been made one major reason for petitioner’s difficulty was that she had to deal with a different person for each type of procedure concerning the employment_tax liability at one point in the process she was dealing with as many as five of respondent’s representatives regarding different aspects of the same underlying tax_liability ie offers installment payments claim_for_refund etc respondent’s balkanized approach to collection procedures was also detrimental to respondent because 5neither party has raised any question concerning the burden or proof or burden of production in this case see sec_7491 important dates and events were not being internally coordinated for petitioner it presented kafkaesque circumstances and confusion the administrative record in this case is complex and convoluted ultimately we have sorted out the underlying circumstances and we must decide whether petitioner is entitled to relief from the appeals officer’s determination respondent filed notices of federal_tax_lien with respect to petitioner’s trust fund tax assessments see sec_6321 sec_6322 and sec_6323 sec_6320 provides that the secretary shall furnish taxpayers with written notice of the filing of a notice of lien under sec_6323 this notice must be provided not more than business days after the date the notice of lien is filed and must advise the taxpayer of the opportunity for administrative review in the form of a hearing sec_6320 and petitioner has not shown or asserted any omission in the procedures with respect to the filing or notice with respect to the filing and none is disclosed in the record sec_6320 provides taxpayers with the right to request a fair hearing before an impartial appeals officer the hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 sec_6330 requires the appeals officer to obtain verification that the requirements of any applicable law or administrative procedure have been met under sec_6330 a taxpayer may raise any relevant issue at the hearing including challenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise the taxpayer may also challenge the existence and amount of the underlying tax_liability if no notice_of_deficiency was received or the taxpayer did not otherwise have an opportunity to dispute such tax_liability sec_6330 sec_6330 provides that a determination of the appeals officer shall take into consideration the verification under sec_6330 the issues raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 allows the taxpayer to appeal a determination to the tax_court where the underlying tax_liability is properly at issue in the hearing we review that issue on a de novo basis 114_tc_176 however where the underlying tax_liability is not at issue we review the determination for an abuse_of_discretion 117_tc_117 i scope and standard of review the tax_court recently acquired exclusive jurisdiction to review appeals from the commissioner’s lien and levy determinations made after date irrespective of the type of tax making up the underlying liability see 130_tc_88 130_tc_44 mcclure v commissioner tcmemo_2008_136 a taxpayer’s underlying tax_liability includes all amounts a taxpayer owes pursuant to the tax laws that are the subject of the commissioner’s collection activities callahan v commissioner supra pincite because respondent’s determination sustaining the filing of notices of federal_tax_lien for unpaid trust fund penalties was issued on date we are authorized to review the trust fund penalties assessed against petitioner unless precluded by sec_6330 generally a taxpayer must raise an issue at a collection_due_process_hearing to preserve it for this court’s consideration 129_tc_58 de novo review 118_tc_488 abuse_of_discretion review sec_301_6330-1 q a- f5 proced admin regs at her hearing held in conjunction 6we recently held that a matter the appeals officer should have considered under sec_6330 was before us for review regardless of whether the taxpayer raised it with the appeals officer hoyle v commissioner t c with the conference concerning the trust fund penalties petitioner disputed that she received the letter and also contended that she did not willfully fail to pay over the trust_fund_taxes the appeals officer testified that these conferences were held simultaneously and that petitioner contested her liability for the penalties in these circumstances there is no reason to draw an invisible curtain between issues that have been administratively merged by respondent as far as petitioner was concerned her cdp hearing and form_843 abatement request were being addressed by the same appeals officer within one proceeding moreover the appeals officer’s explanation of the hearing at trial reflects that he handled both of petitioner’s claims concurrently petitioner challenged her liability for the trust fund penalties at her hearing accordingly we may consider the merits of that 7in 129_tc_107 n we noted that we need not address whether a taxpayer having raised one issue with respect to his or her underlying liability in a collection review hearing may then raise new and different issues with respect to the underlying liability for the first time on appeal of respondent’s determination before this court because we have found that petitioner raised all the issues before us at her cdp hearing we need not address this issue 8at trial so hill attempted to explain how he addressed petitioner’s claims simultaneously yet separately at best his testimony was confused and convoluted as to how he denied petitioner the opportunity to raise her underlying liability while at the same time reviewing her challenge to the trust fund penalty assessments assessment provided she was not statutorily precluded from raising it during her cdp appeal a taxpayer cannot challenge an underlying liability in a cdp hearing and therefore this court cannot review that liability if the taxpayer received a notice_of_deficiency or otherwise had an opportunity to dispute the underlying liability sec_6330 because the assessments against petitioner were trust fund penalties respondent would not have issued and mailed a notice_of_deficiency see sec_6212 the question is whether petitioner otherwise had an opportunity to dispute the trust fund penalty assessments the appeals officer concluded that petitioner had such an opportunity when respondent mailed a letter to her similarly respondent argues that the letter was sent by certified mail to petitioner’s last_known_address and that petitioner did not avail herself of her opportunity to contest the proposed assessment within the time prescribed by the letter on these facts respondent asserts that petitioner was barred from challenging her underlying liability before the appeals officer a sec_6672 notice provides a taxpayer with the means for protesting a proposed trust fund penalty assessment administratively with the commissioner it follows that where a taxpayer has not received a sec_6672 notice then that taxpayer has missed an opportunity to dispute the underlying tax_liability documentary_evidence of mailing may suffice as proof that a notice_of_deficiency was properly mailed to a taxpayer 94_tc_82 when a letter is mailed the commissioner must follow the same mailing procedures that are provided for notices of deficiency in sec_6212 sec_6672 it follows that the same evidence that establishes that the commissioner mailed a notice_of_deficiency to a taxpayer’s last_known_address should be sufficient to establish that the commissioner properly sent a letter see hickey v commissioner tcmemo_2009_2 respondent has established that a letter was mailed by certified mail to petitioner’s last_known_address as required by sec_6672dollar_figure 9this result is compatible with the law involving notices of deficiency to be effective a notice_of_deficiency need not be received by a taxpayer instead it must be shown that the commissioner sent it to a taxpayer’s last_known_address sec_6212 and b 122_tc_258 92_tc_729 affd without published opinion 935_f2d_1282 3d cir in contrast when congress enacted the collection_due_process statute it determined that a higher standard should apply and that taxpayers had to receive a notice_of_deficiency before they would be precluded from raising their underlying liability at their cdp hearing sec_6330 therefore our conclusion that a taxpayer must receive a letter fits within the intent of congress’s collection_due_process laws 10while respondent did not present a u s postal service form_3877 there is sufficient evidence in the record that respondent sent a letter by certified mail to petitioner’s last_known_address the record also reflects that the letter was returned to respondent undelivered and marked unclaimed petitioner’s circumstances are therefore distinguishable from those of the taxpayers in mcclure v commissioner tcmemo_2008_136 and 253_fsupp2d_258 d conn the taxpayer in mcclure received a letter and contested his liability in response this court held that that was his opportunity to dispute the trust fund penalty assessment likewise in pelliccio the taxpayer received a letter before each assessment and the district_court concluded that the taxpayer had the requisite opportunity we conclude that a sec_6672 notice that was not received but not deliberately refused by a taxpayer does not constitute an opportunity to dispute that taxpayer’s liability we note that during the prolonged course of her dealings with respondent petitioner received numerous notices and documents from respondent some by certified mail she not only received them but unlike the taxpayer in 114_tc_604 she responded or took other appropriate action in response to themdollar_figure the letter was the sole instance where petitioner made no response nor took other action 11for instance petitioner hand-delivered payments to respondent in her dealings with respondent she attended meetings that either she or respondent scheduled she never raised frivolous arguments or employed tactics solely for delay further respondent has neither argued nor presented any evidence that petitioner refused delivery of the letter we recently addressed what it means to otherwise have an opportunity to dispute a tax_liability in the context of sec_6330 see 129_tc_58 128_tc_48 neither the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_746 nor the internal_revenue_code defines what congress intended by the phrase otherwise have an opportunity to dispute a tax_liability the commissioner has defined this phrase to some extent by promulgating a regulation indicating that an opportunity includes a prior opportunity for a conference with appeals sec_301_6330-1 q a-e2 proced admin regs emphasis added the commissioner’s limited definition leaves open the opportunity for deciding what other circumstances do or do not constitute an opportunity lewis v commissioner supra pincite regarding this subject this court has explained as we see it if congress had intended to preclude only those taxpayers who previously enjoyed the opportunity for judicial review of the underlying liability from raising the underlying liability again in a collection review proceeding the statute would have been drafted to clearly so provide the fact that congress chose not to use such explicit language leads us to believe that congress also intended to preclude taxpayers who were previously afforded a conference with the appeals_office from raising the underlying liabilities again in a collection review hearing and before this court id pincite we concluded our analysis by holding that a conference with the appeals_office provides a taxpayer a meaningful opportunity to dispute an underlying tax_liability id in his determination sustaining the filing of the notice of tax_liens the appeals officer decided that petitioner had had an opportunity to dispute her liability for the trust fund penalties when he reviewed her form_843 abatement request we find the appeals officer’s conclusion unsupportable as explained in perkins v commissioner supra pincite sec_6330 utilizes the past tense in reference to the opportunity to dispute indicating that congress contemplated that the dispute opportunity would have already transpired when the hearing under sec_6330 occurred it was also noted that the commissioner’s regulation specifies that a prior conference with appeals is an opportunity to dispute a liability id the analysis and reasoning we applied in perkins is equally applicable to petitioner’s situation petitioner’s concurrent appeal of the denial of her abatement request was not an opportunity as contemplated by sec_6330 to hold otherwise would unduly limit judicial review accordingly a simultaneous collection_due_process appeal and underlying tax_liability appeal is not an opportunity to contest the underlying tax_liability within the meaning of sec_6330 to challenge the propriety of the proposed lien filing petitioner filed an appeal with respondent’s cap the cap settlement officer an appeals officer was fully aware of petitioner’s pending form_843 abatement request the cap settlement officer did not consider petitioner’s underlying tax_liability and instead focused her review solely on the propriety of the proposed notice of lien filingdollar_figure petitioner’s cap prelien filing hearing did not rise to the level of an opportunity to dispute her underlying tax_liability where the appeals officer limited her review to the propriety of filing the notice of liens where a taxpayer has not received a notice_of_deficiency or had an opportunity to contest her liability and raises her underlying liability at her cdp hearing we review the underlying liability sec_6330 see eg bach v commissioner tcmemo_2008_202 affd without published opinion aftr 2d ustc par big_number 4th cir where a taxpayer is incorrectly advised at a cdp hearing that she had a prior opportunity to contest her underlying liability we consider the 12it is clear from the record that petitioner raised her concern that she did not receive the letter but that so white solely focused petitioner’s cap hearing on the propriety of the proposed notice of lien filing underlying liability petitioner raised the underlying liability and it was reviewed and considered in her abatement hearing the appeals officer conducting petitioner’s cdp hearing mistakenly believed she had had a prior opportunity to raise her underlying tax_liability we find that petitioner did not have an opportunity to dispute her liability for the trust fund penalty assessments before her cdp hearing with so hill petitioner’s liability for the trust fund penalties is accordingly before this court for de novo review ii trust fund penalty sec_6672 imposes a penalty for the willful failure to collect account for and pay over income and employment_taxes of employees income and employment_tax withholding is commonly referred to as trust fund tax because the internal_revenue_code characterizes such withholding as a special fund in trust for the united_states sec_7501 as set forth in sec_6671 penalties for the failure to collect account for and pay over trust_fund_taxes are assessed and collected in the same manner as tax against a person including an officer_or_employee of a corporation or a member or employee of a partnership who as such officer employee or member is under a duty to perform the duties referred to in sec_6672 sec_6671 such persons are referred to as responsible persons and the term may be broadly applied see generally 195_f3d_229 5th cir 988_f2d_1449 5th cir a_trust fund penalty may be assessed against any responsible_person and is separate from the employer’s liability for the unpaid income and employment_taxes sec_6672 711_f2d_729 5th cir while there is no requirement that the commissioner pursue collection of the taxes from the employer before assessing the penalty against a responsible_person as a matter of policy the commissioner does not pursue collection of the penalty where the employer pays its liability 588_f2d_952 5th cir dollar_figure a preliminary notice generally before a sec_6672 penalty may be assessed the commissioner must mail a letter to the responsible person’s last_known_address advising that a_trust fund penalty will be assessed sec_6672dollar_figure while we determined petitioner did not have an opportunity to contest her liability for the penalties because she did not receive the letter we 13according to the service’s policy statement p-5-14 the withheld income and employment_taxes or collected excise_taxes will be collected only once whether from the business or from one or more of its responsible persons administration internal_revenue_manual irm cch pt pincite date 14the exception is where the commissioner determines that collection of the penalty is in jeopardy sec_6672 respondent does not assert that the penalty was in jeopardy of collection therefore this exception does not apply arrived at that determination by applying the standard established in sec_6330 whether the government must ensure that a taxpayer actually receives a letter or whether it is sufficient for the government to show it timely mailed the notice to a taxpayer’s last_known_address in order for the assessment to be valid is a question recently addressed by this court we concluded that the mailing of sec_6672 notification to a taxpayer’s last_known_address would be sufficient to advise a responsible_officer of the assertion of a_trust fund penalty see hickey v commissioner tcmemo_2009_ in hickey we held that where the notice has been mailed to the taxpayer’s last_known_address it is not necessary for the taxpayer to receive the notice before the commissioner can assess the trust fund penalty a bankruptcy court reached the same conclusion in in re chabrand bankr bankr s d tex the other means of providing notice to a taxpayer pursuant to sec_6672 is by personal service this option was added to the statute in with the enactment of rra sec_3307 112_stat_744 a senate_finance_committee report explains the addition to the statute and states in a parenthetical to the explanation that in some cases personal delivery may better assure that the recipient actually receives notice s rept pincite 1998_3_cb_537 the committee’s explanation implies that congress added personal delivery as an option for the commissioner that would better assure receipt of the notice thereby acknowledging that mailing notice to the taxpayer’s last_known_address does not guarantee receipt the delivery methods are alternatives and the statute permits the commissioner to choose which method to use thus we have concluded that congress did not require the commissioner to ensure that a taxpayer actually receive the notice accordingly proper mailing of a preliminary notice to the last_known_address is sufficient to comply with sec_6672 in this case the notice requirement of the statute was satisfied by respondent’s certified mailing of a letter to petitioner’s last_known_address b burden_of_proof the parties have not raised the issue of who bears the burden_of_proof in this proceeding generally the burden_of_proof is upon the taxpayer sec_7453 rule a sec_7491 providing for a shift to the commissioner of the burden_of_proof in certain circumstances is inapplicable to trust fund penalty casesdollar_figure in any event we find on a preponderance_of_the_evidence that employment_taxes were not paid that petitioner wa sec_15sec a provides that the burden_of_proof may be shifted to the commissioner provided that certain requirements are met for any_tax imposed by subtitle a or b the sec_6672 trust fund penalty is imposed by subtit f of the internal_revenue_code a responsible_person and that she willfully failed to pay over those taxes c responsible_person liability is imposed upon all persons responsible for collecting accounting for or paying over employment withholding taxesdollar_figure the court_of_appeals for the fifth circuit to which this case is appealable generally takes a broad view of who qualifies as a responsible_person under sec_6672 876_f2d_485 5th cir it is one’s duties status and authority that define him as a responsible_person 929_f2d_173 5th cir gustin v united_states supra pincite a delegation of that duty to others does not necessarily change that person’s status as a responsible_person turnbull v united_states supra pincite further an individual may be a responsible_person even though he did not know that withholding taxes were not being paid over to the government barnett v irs f 2d pincite the court_of_appeals for the fifth circuit considers the following to be indicia of a responsible_person i holding the position of officer or member of the board_of directors ii 16the u s supreme court explained that responsibility for collecting truthfully accounting for and paying over employment_taxes must be read disjunctively because congress did not intend to limit liability for trust_fund_taxes to those persons in a position to perform all three of the enumerated duties 436_us_238 substantial ownership of the business iii possessing the authority to hire and fire employees iv managing the day-to- day operations of the business v deciding how to disburse funds and pay creditors and vi possessing the authority to sign checks for the business id pincite no single factor is dispositive id in applying these indicia there may be and often are more than one responsible_person within each business id however for purposes of imposing liability for trust fund penalties it does not matter how many responsible persons there are or who is the most responsible because the statute applies equally to all responsible persons id therefore we must determine only whether petitioner is a responsible_person during the periods at issue petitioner was the president treasurer and an employee of new life she was also the majority percent shareholder of the corporation she admits she had the ability to and did exercise her right to hire and terminate employees petitioner was a signatory on new life’s checking account there is considerable evidence that she signed most of the checks for new life there is evidence she was involved in managing the corporation although that responsibility was shared with others she concedes that she had overall management responsibilities for the corporation finally petitioner admits that she had the authority to direct the payment of corporate funds and there is ample evidence she exercised that authority it is clear on the basis of her admissions that petitioner possessed albeit in varying degrees all six of the indicia of a responsible_person there is ample evidence to support the conclusion that petitioner was a responsible_person for purposes of sec_6672 d willfulness a responsible_person will be held liable for the penalty only where that failure to pay over withholding_tax was willful the court_of_appeals for the fifth circuit has determined that willful in the context of sec_6672 does not mean the responsible_person must have a criminal or other bad motive but simply a voluntary conscious and intentional failure to collect truthfully account for and pay over the taxes withheld from the employees 431_f2d_742 5th cir to establish willfulness there is no requirement that the responsible_person have intended to deprive the government of the withholding_tax id pincite however willfulness is established where the responsible_person acts with a reckless disregard of a known or obvious risk that trust funds may not be remitted to the government 591_f2d_1151 5th cir while willfulness is typically proven by evidence that a responsible_person paid other creditors when withholding_tax was due to the government mere negligence is not sufficient to establish willfulness gustin v united_states supra pincite delegation of the responsibility to handle trust_fund_taxes appropriately is not proof that the responsible_person was not willful hornsby v irs f 2d pincite responsible persons owe a fiduciary obligation to care properly for the funds that are temporarily entrusted to them for the ultimate use of the united_states id a responsible person’s fiduciary duty remains with him even where he has delegated responsibility for discharging that duty to a subordinate id petitioner admits that as early as date she became aware that new life had not been paying over its trust funds to the government petitioner employed a bookkeeper who was responsible for preparing new life’s form_941 employer’s quarterly federal tax_return and remitting payment along with these returns for all periods at issue petitioner signed the quarterly employment_tax returns reflecting an unpaid liability for employment_taxes she does not recall whether at the time she signed these returns they were blank or had been completed by the bookkeeper there is evidence petitioner signed checks paying for the corporation’s rent and insurance as well as an advance payable to herself these payments were made before and after she became aware of the corporation’s unpaid employment_tax liability petitioner’s delegation of the duty to prepare and remit the employment_tax returns and payments does not insulate her from liability her defense is that she was unaware of the bookkeeper’s failure to remit the employment_taxes petitioner did however become aware during date if not sooner that the corporation had not been paying over these taxes other creditors were paid despite new life’s liability to respondent and its failure to remit employment_taxes continued for the quarters ended march june and date and date petitioner’s authorization of payment to other new life creditors after becoming aware that employment_taxes were unpaid is indicative that as a responsible_person her conduct was willful as a matter of law see mazo v commissioner supra pincite even though petitioner was distracted and pressured by business problems and responsibilities her failure to discharge the outstanding obligations to the government is not thereby excused we can draw only one conclusion from these facts petitioner’s failure to pay over employment_taxes was willful e reasonable_cause finally the court_of_appeals for the fifth circuit recognizes that a taxpayer may avoid liability for a_trust fund penalty by showing reasonable_cause for a failure to collect account for or pay over trust_fund_taxes newsome v united_states supra pincite 304_f2d_528 5th cir it is a very limited exception to a finding of willfulness logal v united_states f 3d pincite 836_f2d_965 5th cir newsome v united_states supra pincite while reasonable_cause is a defense conceptually the court_of_appeals has stated that no taxpayer has carried that pail up the hill id further reasonable_cause is not a defense where a responsible_person knew that the withholding taxes were due but made a conscious decision to use corporate funds to pay creditors other than the government logal v united_states f 3d pincite while petitioner does not assert the reasonable_cause exception applies to her we consider its applicability petitioner concedes that she knew withholding taxes for new life were due additionally the record contains considerable evidence she paid other creditors after becoming aware of the corporation’s unpaid liability for employment_taxes thus we find that a defense of reasonable_cause is not available to petitioner iii collection_due_process appeal having found petitioner liable for the trust fund penalties we turn to other aspects of respondent’s notice_of_determination upholding the filing of the notices of lien against petitioner a sec_6330 hearing is to be conducted by an officer_or_employee of the commissioner’s appeals_office who has had no prior involvement with respect to the tax in controversy sec_6330 the appeals officer_or_employee is required to verify that the requirements of any applicable law or administrative procedure have been met sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax sec_6330 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection and shall take into account i the verification that the requirements of any applicable law or administrative procedure have been met ii the relevant issues raised by the taxpayer iii challenges to the underlying tax_liability by the taxpayer where permitted and iv whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 in regard to matters other than the tax_liability our standard for review of an appeals officer’s determination concerning a collection_due_process_hearing is generally whether there has been an abuse_of_discretion a standard which the court_of_appeals for the fifth circuit also applies when it reviews such aspects of collection_due_process cases 461_f3d_610 5th cir this court will find an abuse_of_discretion has occurred in collection_due_process cases where the exercise of discretion is without sound basis in fact or law see 125_tc_14 104_tc_367 the court_of_appeals for the fifth circuit has adopted a similar test for whether an abuse_of_discretion has occurred christopher cross inc v united_states supra pincite defining an abuse_of_discretion as clear taxpayer abuse and unfairness by the irs see 227_fedappx_342 5th cir citing cross and stating that the court is applying the same abuse-of-discretion standard as the tax_court emphasis added we therefore proceed by considering whether respondent’s determination insofar as related to matters other then petitioner’s challenge to her underlying liabilities was an abuse_of_discretion petitioner challenged the propriety of the appeals officer’s determination on three grounds respondent never mailed her the letter notification was not sent to new life advising it had defaulted on an installment_agreement with respondent for payment of the employment_tax liability and a notice of lien was filed against petitioner despite an agreement not to file the notice within a certain period and despite petitioner’s having informed respondent that the dollar_figure payment needed to institute the refund abatement could not be made until week after the agreed time we held that petitioner did not receive the letter and we reviewed her underlying liability our finding that petitioner did not receive the letter did not invalidate the trust fund penalty assessment petitioner has not raised any other issue with respect to respondent’s determination to assess the trust fund penalty and nothing in the record would cause us to invalidate the assessment petitioner next contends that the decision to proceed with filing a notice of lien was in error because she was not advised that new life had defaulted on its installment agreementdollar_figure at her cdp hearing and at trial petitioner also raised her concern that new life’s offers-in-compromise had been inappropriately rejected as we understand petitioner’s argument she is asserting that respondent’s mishandling of these administrative 17on date new life and respondent entered into an installment_agreement for payment of its employment_tax liabilities respondent admits that an employee agreed not to pursue the trust fund penalties against petitioner as long as certain conditions were met including new life’s timely payment of the amounts agreed to under the installment_agreement petitioner does not contend that the installment payments were made instead she asserts that respondent should have notified her of the default and failed to do so tasks led respondent to pursue trust fund penalties against herdollar_figure respondent’s handling of the installment_agreement default or of the offers-in-compromise with new life has no direct bearing on petitioner’s case whether or not new life was paying a portion of its liability under an offer-in-compromise or installment_agreement respondent had discretion to collect the unpaid trust fund tax by pursuing a penalty against petitioner as a responsible persondollar_figure because the pursuit of the trust fund penalties against petitioner was within respondent’s discretion 18as previously noted petitioner was impeded by the fact that respondent had as many as five different employees dealing with her regarding the employment_tax and trust fund penalties for the same tax periods these circumstances do not constitute an abuse_of_discretion it is possible however that petitioner would have encountered less confusion and there might have been an administrative resolution of this case if she had been able to deal with a single point_of_contact concerning the employment_tax 19it is the service’s policy that the amount offered to compromise a liability subject_to assertion of the tfrp will represent what can be collected from the employer if the service enters into a compromise with an employer for a portion of the trust fund tax_liability the remainder of the trust_fund_taxes may still be collected from a responsible_person pursuant to sec_6672 of the internal_revenue_code administration irm cch pt pincite date see also hult v commissioner tcmemo_2007_302 sec_301_6159-1 proced admin regs stating the commissioner may file a lien while a taxpayer has an installment_agreement in place as long as the terms of the agreement do not provide otherwise we cannot on that basis conclude respondent abused his discretion petitioner’s final argument is that respondent should not have filed the liens once she submitted the necessary payment with her form_843 abatement request the cap officer gave petitioner until date to perfect her form_843 abatement request and agreed not to file the notice of lien until a decision was reached on her abatement request petitioner however did not submit the payment to perfect her abatement request until date petitioner and respondent disagree as to whether petitioner was given the impression that the lien filing would be held in abeyance even though she missed the may deadline whether petitioner was or was not granted additional time to perfect her abatement request has no bearing on the appropriateness of respondent’s decision to file notices of tax_lien the commissioner may proceed with filing a tax_lien after a tax has been assessed notice_and_demand has been given and a taxpayer has refused or neglected to pay sec_6321 there is no legal prohibition to filing a notice_of_federal_tax_lien while a taxpayer is seeking administrative review of the underlying liabilitydollar_figure respondent’s decision to proceed with 20unlike notice of lien filings the commissioner is prohibited from pursuing a levy where a taxpayer satisfies the requirements of sec_6672 included in the list of requirements is that the taxpayer file a refund abatement continued filing the lien was well within the bounds of respondent’s discretion the appeals officer verified that respondent had complied with all legal and procedural requirements pertaining to the proposed lien petitioner did not challenge the appropriateness alternative also petitioner did not raise any other defenses to collection finally as explained in the notice_of_determination the appeals officer took into account whether any proposed collection action balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that the collection action be no more intrusive than necessary see sec_6330 consequently the appeals officer determined the filing of a notice of lien was legally and procedurally correct the appeals officer’s determination to uphold the lien is sustained to reflect the foregoing decision will be entered for respondent continued request sec_6672 administration irm cch pt at big_number date
